Citation Nr: 9902651	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  97-11 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased disability rating for traumatic 
arthritis of the left knee, currently rated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel



INTRODUCTION

The veteran had active duty from March 1980 to March 1983.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a June 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which granted the veteran service 
connection for traumatic arthritis of the left knee and 
assigned a 10 percent disability rating.  During the pendency 
of the appeal but before the case had been forwarded to the 
Board, the RO determined, in June 1998, that an increased 
disability rating was warranted, and assigned a 20 percent 
disability rating.


FINDINGS OF FACT

1. The veteran perfected an appeal from a June 1996 rating 
decision, which granted the veteran service connection for 
traumatic arthritis of the left knee and assigned a 10 
percent disability rating.

2.  In his March 1997 Appeal to Board of Veterans Appeals 
(VA Form 9), the veteran stated that he desired a 20 percent 
disability rating for his service-connected traumatic 
arthritis of the left knee.

3.  The RO, in a June 1998 determination, increased the 
disability rating assigned for the veterans service-
connected traumatic arthritis of the left knee to 20 percent. 


CONCLUSION OF LAW

The specified disability rating sought for the veterans 
service-connected traumatic arthritis of the left knee was 
granted by the RO and, therefore, the issue of an increased 
rating for this disability no longer exists as a matter for 
appellate review.  38 U.S.C.A. §§ 7105, 7108 (West 1991); 38 
C.F.R. § 20.101 (1998); AB v. Brown, 6 Vet. App. 35 (1993).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A person who submits a claim for benefits under a law 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 
38 U.S.C.A. § 5107(a).  The Court has held that a mere 
allegation that a service-connected disability has become 
more severe is sufficient to establish a well-grounded claim 
for an increased rating.  See Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App 629, 632 
(1992).  Accordingly, the Board finds that the veterans 
claim for an increased rating is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).   

Generally, it is presumed that, when the veteran raises the 
issue of entitlement to an increased disability evaluation, 
he or she seeks the maximum benefit allowed by law unless 
there is an indication that the veteran seeks only a 
specified increase.  AB v. Brown, 6 Vet. App. 35, 38-39 
(1993).  Where there is no clearly expressed intent to limit 
the appeal to entitlement to a specific disability rating for 
a service-connected condition, the RO and Board are required 
to consider all available ratings for that condition.  Id. at 
38 (citing 38 C.F.R. § 20.204(c) (1992), only claimant or 
authorized representative may withdraw notice of 
disagreement); 38 C.F.R. § 20.202 (claimant will be presumed 
to be in agreement with any statement of fact 
which is not specifically contested); 38 C.F.R. § 20.302(c) 
(where appeal has been perfected, the response to a 
supplemental statement of the case is optional and is not 
required).  The pertinent law provides that "[t]he appeal 
should set out specific allegations of error of fact or law, 
such allegations related to specific items in the statement 
of the case.  The benefits sought on appeal must be clearly 
identified." 
38 U.S.C.A. § 7105(d)(3) (West 1991). 

In this case, the veterans service-connected traumatic 
arthritis of the left knee was initially assigned a 10 
percent disability rating pursuant to a June 1996 rating 
decision.  In March 1997, the veteran perfected his appeal by 
filing a VA Form 9, which included the statement I want 
what I deserve and that is a 20% rating for my left knee.  
After the appeal and pursuant to a June 1998 RO 
determination, the veterans disability rating was increased 
to 20 percent.  

In the instant case, the veteran expressed a clear intent to 
limit the benefits sought on appeal to a 20 percent 
disability rating for his service-connected traumatic 
arthritis of the left knee.  38 U.S.C.A. § 7105(d)(3) (West 
1991).  Subsequently, the veteran was granted the benefits 
sought on appeal.  As the specified disability rating sought 
was granted by the RO, the claim for an increased rating for 
this disability no longer exists as a matter for appellate 
review. 


ORDER

The claim for an increased disability rating for traumatic 
arthritis of the left knee is dismissed.



		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals. 

- 2 -
